Ellerin and Rubin, JJ.,
dissent in a memorandum by Rubin, J., as follows: The tenant, Alessandro Croseri, took occupancy of a rent-stabilized apartment pursuant to a vacancy lease (Rent Stabilization Code [RSC] [9 NYCRR] § 2520.6 [g]) dated April 28, 1994. A rider to the lease, denominated a “Preferential Rate Rider,” acknowledges that the legal regulated rent (RSC § 2520.6 [f]) is $1,448.14, but provides that the tenant is being charged a “preferential rent” of $1,379.77 during the term commencing May 1, 1994 and expiring April 31, [sic] 1996 due to the “present economically depressed market.” A renewal lease (RSC § 2520.6 [h]), executed by the parties for the term May 1, 1996 through April 30, 1997, incorporates a similar rider, providing for a “preferential rent” of $1,408.37.
At the time of the next renewal, the owner tendered a lease without the preferential rent rider, requiring’ the tenant to pay the “actual rent” without any concession. The tenant commenced an administrative proceeding before respondent Division of Housing and Community Renewal (DHCR), claiming that the renewal rent should be based upon the rent actually paid, even if the legally collectible rent is higher. Thereafter, the landlord filed a request for an administrative determina*291tion that the renewal lease should be predicated upon the legal regulated rent. However, the Rent Administrator issued an administrative order finding, in part, that Rent Stabilization Code § 2521.2 (b) permits the legal regulated rent to be reinstated only after the tenant vacates the premises and a new tenant is offered a vacancy lease. That regulation provides: “Where the legal regulated rent is established and a rent lower than the legál regulated rent is charged and paid by the tenant, upon vacancy of such tenant, the legal regulated rent previously established plus the most recent applicable guidelines increases, plus such other rent increases as are authorized pursuant to section 2522.4 of this Title [Adjustment of legal regulated rent], may be charged a new tenant.”
Upon denial of its Petition for Administrative Review (RSC part 2510), the landlord commenced this proceeding pursuant to CPLR article 78 (RSC § 2507.9). Supreme Court dismissed the petition on the ground that, although reasonable minds might differ as to the mandate of Rent Stabilization Code § 2521.2 (b), DHCR’s determination is not irrational.
DHCR’s interpretation of statutes and regulations subject to its administration is entitled to great deference (Matter of Salvati v Eimicke, 72 NY2d 784, 791, rearg denied 73 NY2d 995; Matter of Howard v Wyman, 28 NY2d 434, 438). That the landlord may not have intended to incorporate the rider into future leases is not dispositive in view of the requirement to provide a renewal lease “on the same terms and conditions as the expired lease” (RSC § 2522.5 [g]; Matter of Century Operating Corp. v Popolizio, 60 NY2d 483, 489). As the terms of the rider do not apply “peculiarly to the initial vacancy lease” (id.), it cannot be said that the agency’s construction of the regulation is “unreasonable or irrational” (Matter of Salvati v Eimicke, supra, at 791; see also, Matter of Gaines v New York State Div. of Hous. & Community Renewal, 90 NY2d 545, 551), and its determination should therefore be upheld.
Even considering the matter de novo, we would reach the same conclusion. Matter of Century Operating Corp. v Popolizio (supra), relied upon by the landlord and the majority, is factually distinguishable. In that case, a rider to the initial vacancy lease granted a concession of two months’ rent “tied to the other rider provisions concerning the possibility that building construction would not be complete by the beginning of the specified term” (supra, at 489). As the Court of Appeals noted (at 489), the concession provision “applies peculiarly to the initial vacancy lease, when the building was not yet available for occupancy, and would have no meaning in the context of re*292newal leases.” Thus, there is no question that the concession resulted from the landlord’s inability to assure the tenant that construction of the premises (Lincoln Towers) would be complete and that the tenant could therefore assume occupancy on the inception date of the lease.
In the instant proceeding, by contrast, the reduced rent is designated “a preferential rent,” limited to the tenant and not extending to his successors. It is the owner’s position that the lease grants it the option to remove the preferential rent if, in its determination, market conditions are no longer “depressed.” The lease does not express the tenant’s agreement to this procedure, and nothing in the Rent Stabilization Code grants a landlord the right to make such a unilateral determination.
Accordingly, the judgment should be affirmed.